I think we have perhaps given undue attention to the assignments of error 1 to 5, inclusive. It is obvious from the record that the prosecuting and defense counsel, a former prosecuting attorney, both pre-eminently able to handle themselves in the trial of cases, asked and gave no quarter. The fact that there were exchanges and sallies between them, that there was loaded onto the arguments made to the court some remarks by both which appear to go beyond those necessary to support the arguments and which were mayhaps intended to carry over to the jury, does not present sufficient in this case upon which to ground prejudicial error. By this I do not mean to go on record as holding that there may not be types of remarks which in certain cases might justify reversal. This is not one of them. As compared with the larger and predominating aspects of the case, the matters complained of are comparatively trivial. As to the other assignments of error, I think what has been said in the opinion and in the case of State v. Hougensen, 91 Utah 351,64 P.2d 229, lays down the law applicable to these assignments. *Page 399